Banks, J.
This is an action instituted in the Malden Division of the District Court Department to establish the paternity and compel the support of an illegitimate child pursuit to G. L. C.209C.
This appeal is governed by our opinion in Brown v. McCow, 1988 Mass. App. Div., decided this day, wherein we held that the Appellate Division of the District Court Department lacks the requisite appellate jurisdiction to review *90G. L. c.209C cases. The proper avenue of appeal from a G. L. c.2|09C district court adjudication is to the Appeals Court.
Accordingly, the report to this Division is hereby discharged.